DETAILED ACTION
Applicants’ arguments, filed 15 December 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reopening of Prosecution
Prosecution has been reopened in view of the newly discovered reference(s) to Ahmed et al. (European Journal of Nanomedicine, 2016, pages 1-14) and Mohammad (“Acoustically Activated Release of Estrone-Targeted Liposomes for Breast Cancer Treatment” American University of Sharjah, Masters Thesis, January 2016, pages 1-76). Rejections based on the newly cited reference(s) follow. As the rejection set forth below was not necessitated by amendment, this office action has been made NON-FINAL.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 23, and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (European Journal of Nanomedicine, 2016, pages 1-14) in view of Mohammad (“Acoustically Activated Release of Estrone-Targeted Liposomes for Breast Cancer Treatment” American University of Sharjah, Masters Thesis, January 2016, pages 1-76).
Ahmed et al. (hereafter referred to as Moussa after the second author) is drawn to the effect of pH, ultrasound frequency, and power density on the release of the model active agent calcein from a liposome using ultrasound, as of Moussa, page 1, title and abstract. Moussa teaches the following, as of page 9, right column, figure 7B, which is reproduced below.

    PNG
    media_image1.png
    697
    745
    media_image1.png
    Greyscale

The above embodiments were undertaken with 3 MHz ultrasound, with three of the lines having power densities of 158.5 W/cm2, 173.3 W/cm2, and 183 W/cm2. These have frequencies and power densities within the claimed range.

As to claim 28, the claim requires administering a nanoparticle comprising an interior cavity, and a polyethylene glycol coated lipid bilayer. Moussa teaches a PEGylated liposome, as of page 1, abstract. Liposomes are sized about 130 nm, as of Moussa, page 6, left column, first paragraph below figure 6. The skilled artisan would have understood that a pegylated liposome would have had a spherical shell made of a phospholipid bilayer surrounding an interior cavity.
As to claim 28, the claim requires a chemotherapeutic drug. While Moussa does not teach embodiments comprising a chemotherapeutic drug, Moussa does suggest a chemotherapeutic drug, as of page 2, figure 1.
As to claim 28, the claim requires a specific frequency and power density. Moussa teaches a frequency of 3 MHz and power densities of 158.5, 173.3, and 183 W/cm2, as of Moussa, page 9, Figure 7B, reproduced above.
As to claim 28, the claim requires a length of time for which ultrasound is applied of 20 minutes or less. Moussa teaches an insonation time of 10 minutes, as of Moussa, page 4, right column, first paragraph.
As to claim 28, the claim requires a time period of 45 minutes or less between administration of the sonosensitive particle and application of ultrasound. As best understood by the examiner, Moussa does not appear to teach a delay between 
Moussa does not teach an estrone linked to the shell of the particle via a cyanuric chloride linker.
Mohammad is drawn to estrone targeted liposomes that can release active agent for breast cancer via acoustic release, as of Mohammad, page 1, title and page 6, abstract. Mohammad teaches modifying DSPE-PEG, which is a polyethylene glycol derivatized lipid, with cyanuric chloride and estrone, as of Mohammad, pages 43-44. The examiner has reproduced below figure 10 from page 43 and figure 11 from page 44.

    PNG
    media_image2.png
    660
    1177
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    757
    1229
    media_image3.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have modified the liposome of Moussa to have included the estrone and cyanuric chloride of Mohammad. Moussa is drawn to a liposome which releases the model active agent calcein upon treatment with ultrasound; however, Moussa suggests using the system of Moussa to release a chemotherapeutic drug. Mohammad is drawn to the treatment of breast cancer with a liposome that can release its payload using ultrasound, and teaches estrone as a targeting ligand for targeting breast cancer, as of Mohammad, page 6, abstract. Mohammad also teaches how estrone is targeted to a liposome; 
As to claims 29-30, Moussa does not appear to teach a delay between administering the particle and applying ultrasound. This would appear to result a period of time of zero minutes, which would be within the claim scope. 
As to claim 31, Moussa teaches power densities of 173.3 and 183 W/cm2, as of Moussa, page 9, Figure 7B. These are within the claim scope.
As to claim 32, Moussa teaches 3 MHz ultrasound, as of Moussa, page 1, left column, abstract. This is within the claim scope.
As to claim 33, Mohammad teaches 3.24 MHz ultrasound, as of Mohammad, page 6, abstract.
As to claim 4, Mohammad teaches insonation for 10 minutes, as of at least page 48, Figure 13 and caption thereof. This is understood to read on the required less than about 10 minutes.
As to claim 6, Moussa teaches power densities of 173.3 and 183 W/cm2, as of Moussa, page 9, Figure 7B. These are within the claim scope.
As to claim 23, Mohammad teaches insonation for 10 minutes, as of at least page 48, Figure 13 and caption thereof. While this does not appear to be 5 minutes or less, this difference would not appear to have been sufficient to have overcome the applied rejection. Where the general conditions of a claim are disclosed in the prior art, 2 is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have determined the optimum or workable ranges of insonation time by routine experimentation.
As to claim 27, Mohammad teaches a synthesis procedure as of pages 42-44, sections 3.2.1 and 3.2.2. This process would appear to include all of the required claim steps.

Note Regarding Reference Dates
The examiner has set forth a rejection above over Ahmed et al. (European Journal of Nanomedicine, 2016, pages 1-14) (referred to as Moussa) in view of Mohammad (“Acoustically Activated Release of Estrone-Targeted Liposomes for Breast Cancer Treatment” American University of Sharjah, Masters Thesis, January 2016, pages 1-76). The examiner takes the position that both references have a publication date such that they are prior art under AIA  35 U.S.C. 102(a)(1). Additionally, both references do not appear to be subject to the exceptions under AIA  35 U.S.C. (b)(1)(A) or (b)(1)(B) as they were published over a year prior to the earliest effective filing date of the instant application. The examiner has presented the following arguments in support of this position.

Moussa appears to have been published on 27 January 2016. See the text at the bottom of each page of the reference entitled “Download Date.” This is over a year earlier than the earliest effective filing date of the instant application.
The Mohammad reference appears to have been published in January 2016, as of page 1 of the reference. Mohammad does not teach a specific publication date. Nevertheless, even assuming that Mohammad were published on 31 January 2016, this publication date is over a year earlier than the earliest effective filing date of the instant application of 27 February 2017. 
As such, both Moussa and Mohammad appear to have been published over a year earlier than the earliest possible effective filing date of the instant application. As such, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) and (b)(1)(B) would not appear to be applicable. See at least MPEP 2152.05(I), third and fourth paragraphs in the section.
The examiner notes the guidance provided by MPEP 2128.01, especially MPEP 2128.01(I), in regard to the publication date of a university thesis.


Relevant Reference – No Double Patenting
US Patent 10,864,161 – No Double Patenting Rejection: As an additional relevant reference, the examiner cites US Patent 10,864,161. The ‘161 patent has 2) recited by the ‘161 patent is lower than what is required by the instant claims by multiple orders of magnitude. 
For example, claim 1 of the ‘161 patent recites a power density of from 0.002 W/cm2 to 0.060 W/cm2. This is multiple orders of magnitude lower than what is required by the instant claims, which is a range of 150-225 W/cm2. Additionally, claim 2 of the ‘161 patent recites a frequency of 20 kHz, this is understood to be 0.020 MHz. This is over an order of magnitude lower than the 1.8-3.4 MHz required by the instant claims. There would have been no motivation for the skilled artisan to have optimized the values of the claims of the ‘161 patent to have achieved the currently claimed frequency and power density. As such, no double patenting rejection has been written over the claims of the ‘161 patent.


Note Regarding Declaration Submitted Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 was submitted on 6 November 2020. In view of the data presented in the declaration, the examiner has withdrawn the rejection under 35 U.S.C. 112(a), which was presented in the prior office action on 6 July 2020.


Response to Arguments
The examiner has withdrawn the rejection under 35 U.S.C. 112(a), which was presented in the prior office action on 6 July 2020. Applicant’s arguments, presented in applicant’s responses on 6 November and 15 December 2020 appear to be drawn to this rejection under 35 U.S.C. 112(a). As the relevant rejection under 35 U.S.C. 112(a), applicant’s arguments are thereby moot as they would appear to address a rejection that is no longer presented. As such, applicant’s arguments have not been addressed substantively.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612